ORDER
The court previously consolidated appeal No. 09-15632 with appeal Nos. 09-16897, 09-17382, 10-15253, 10-15496, 10-15497, 10-15500 and 10-15735. The court further directed that petition No. 09-73419 be calendared with these consolidated appeals.
Today the court issues its decision in appeal No. 09-15632 only. Accordingly, appeal No. 09-15632 is severed from the remaining consolidated appeals. Appeal Nos. 09-16897, 09-17382, 10-15253, 10-15496, 10-15497, 10-15500 and 10-15735 remain consolidated, and shall be calendared with petition No. 09-73419.
Briefing in the remaining consolidated appeals remains stayed pending disposition of the court’s August 23, 2010 order directing new counsel for Appellants Asset Resolution, LLC to file a notice of appearance.